                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:17-cv-03154-RM-NYW

MARQUISE K. LEWIS,

       Plaintiff,

v.

C/O ERIKSON,
C/O VIGIL,
JOHN DOE, and
JOHN DOE,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on the December 13, 2019, recommendation of United

States Magistrate Judge Nina Y. Wang (ECF No. 76) to grant Defendants’ renewed motion to

compel discovery (ECF No. 74) and to dismiss the case as a sanction for Plaintiff’s repeated

failure to respond to discovery requests. The Court accepts the recommendation, and it is

incorporated herein by reference, see 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       Plaintiff, a state prisoner proceeding pro se, filed this lawsuit in December 2017, alleging

that Defendants allowed other inmates to attack him. The Court dismissed all of Plaintiff’s

claims except for an Eight Amendment claim after Plaintiff did not object to a previous

recommendation by the magistrate judge.

       As recounted in the current recommendation, Plaintiff failed to respond to Defendants’

discovery requests, was ordered to do so and warned that a failure to comply could result in
dismissal of his remaining claim, and still failed to respond after the deadline was extended.

Defendants filed a renewed motion to compel in November 2019, which was referred to the

magistrate judge. Plaintiff did not respond to the motion. The magistrate judge considered the

history of the case and whether dismissal was an appropriate sanction under Fed. R. Civ. P. 37

based on the factors set forth in Ehrenhaus v. Reynolds, 965 F.2d 916, 920-21 (10th Cir. 1992).

The magistrate judge determined that each of the Ehrenhaus factors favors dismissal and

recommended dismissal of this matter. The recommendation advised Plaintiff that specific

written objections were due within fourteen days after being served a copy of the

recommendation. Plaintiff did not object, and the time to do so has expired.

       “In the absence of a timely objection, the district court may review a magistrate judge’s

report under any standard it deems appropriate.” Summers v. State of Utah, 927 F.3d 1165, 1167

(10th Cir. 1991). The Court concludes the magistrate judge’s analysis was thorough and sound

and discerns no clear error on the face of the record. Due to the history of this case, and, in

particular, Plaintiff’s failure to respond to either the renewed motion to compel or the

recommendation, the Court agrees that dismissal is appropriate.

       Accordingly, the Court ACCEPTS and ADOPTS the recommendation (ECF No. 76) and

GRANTS the renewed motion to compel (ECF No. 74). The case is DISMISSED, and the Clerk

is directed to CLOSE it.

       DATED this 22nd day of January, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge


                                                  2
